Name: Council Regulation (EU) NoÃ 1245/2012 of 20Ã December 2012 amending Regulation (EU) NoÃ 359/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran
 Type: Regulation
 Subject Matter: international trade;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 21.12.2012 EN Official Journal of the European Union L 352/15 COUNCIL REGULATION (EU) No 1245/2012 of 20 December 2012 amending Regulation (EU) No 359/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Council Decision 2011/235/CFSP of 12 April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) In response to the deterioration of the human rights situation in Iran, on 12 April 2011, the Council by Regulation (EU) No 359/2011 (2) imposed certain restrictive measures directed against certain persons, entities and bodies, in accordance with Decision 2011/235/CFSP. (2) On 20 December 2012 the Council adopted Decision 2012/810/CFSP (3) amending Decision 2011/235/CFSP as regards the scope of the measures related to equipment which might be used for internal repression. (3) Those measures fall within the scope of the Treaty and, therefore, regulatory action at the level of the Union is necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (4) Regulation (EU) No 359/2011 should therefore be amended accordingly. (5) This Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Article 1a of Regulation (EU) No 359/2011 is hereby amended as follows: (1) the existing paragraph is numbered paragraph 1; (2) the following paragraph is added: 2. By way of derogation from paragraph 1, the competent authorities of the Member States, as listed in Annex II, may authorise, under such conditions as they deem appropriate, the sale, supply, transfer or export of equipment which might be used for internal repression as listed in Annex III provided that it is intended solely for the protective use of the personnel of the Union and its Member States in Iran, or the provision of technical assistance or brokering services or of financing or financial assistance referred to in paragraph 1(b) and (c) related to such equipment.. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2012. For the Council The President E. FLOURENTZOU (1) OJ L 100, 14.4.2011, p. 51. (2) OJ L 100, 14.4.2011, p. 1. (3) See page 49 of this Official Journal.